DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.  

Claim Objections
Claims 21 and 24-30 are objected to because of the following informalities:  
Claim 21, line 2: “restricting” should be changed to --restrict--. 
Claim 24, line 3: the period should be replaced with a semicolon.  
Claim 25, line 1: “feature” should be changed to --features--.  
Claims 25-30 should be directed to --The method of-- a previous claim rather than “The robot of” a previous claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites:
The robot of claim 1, wherein the controller is configured to: 
plan a path to a non-dock adjacency-derived straight wall segment landmark feature to an estimated starting location for engaging the straight wall segment landmark and substantially maximizing wall-following length during a wall-following that is restricted to a designated lateral side of the robot.

It is not clear what is being claimed in claim 20.  Is this reciting planning a path to a non-dock adjacency-derived straight wall segment landmark feature and then a separate path to an estimated starting location for engaging the straight wall segment landmark; a path from a current location of the robot, passing through a non-dock adjacency-derived straight wall segment landmark feature and an estimated starting location for engaging the straight wall segment landmark; a path from a non-dock adjacency-derived straight wall segment landmark feature to an estimated starting location for engaging the straight wall segment landmark; or something else?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 17, 18, 20, and 22-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vicenti (US Publication No. 2016/0271795).
Vicenti teaches:
Re claim 1.  A mobile cleaning robot (paragraph [0011]), comprising: 
a drive system, to move the robot about a base surface of an environment (drive system 160, Figure 1C); 
a motion sensor, configured to monitor movement of the robot using at least one of odometry or inertial motion sensor data (odometry, accelerometers, gyroscopes, paragraph [0010]); 
a non-imaging and non-distance-ranging adjacency sensor configured to receive adjacency sensor data indicating an obstacle in the environment being adjacent to or in contact with the mobile cleaning robot for use as an adjacency-derived landmark feature in a set of landmark features that allows inclusion of non-unique landmark features (paragraph [0058]: templates of non-unique landmark features are used to identify landmarks.  Paragraph [0062]: using a bumper 115 to detect and follow a wall, and to generate a signature landmark corresponding to the data collected as the robot follows the wall.); and 
a controller circuit (controller circuit 190, Figure 1C), configured to: 
track uncertainty in a pose of the robot (paragraphs [0024, 0049]); and 
in response to at least criterion applied to the uncertainty, trigger localization of the robot using a landmark feature in the set of landmark features that allows inclusion of non-unique landmark features (paragraphs [0068-0072]: when the pose uncertainty of the robot increases above a threshold, implement a re-localization behavior in which the robot travels to a stored landmark and senses a bump event, which is used to adjust the pose of the robot to re-localize the robot.).

Re claim 2.  In which the set of landmark feature includes at least two non-unique landmark features (Figure 4B and paragraph [0058]: plural outside corners).

Re claim 3.  In which the set of landmark features includes straight wall segments (paragraph [0058]).

Re claim 4.  In which the set of landmark features consists of straight wall segments (paragraph [0056]: “The three NON-TRAVERSABLE cells 422 can be the X-axis path 426c. The cells marked by S3 correspond to the beginning of the paths adjacent to the landmarks of the room 300 that are parallel to the X-axis. The three NON-TRAVERSABLE cells 422 can be the Y-axis path 426d. The cells marked by S4 correspond to the beginning of the paths adjacent to the landmarks of the room 300 that are parallel to the Y-axis. Although the signatures have been described to include three NON-TRAVERSABLE cells, in some implementations, the signatures can include fewer or more NON-TRAVERSABLE cells.”  Fewer than three non-traversable cells can only define points or walls, but not corners which require 3 cells to be defined.).

Re claim 5.  In which the set of landmark features allows inclusion of non-unique landmark features being straight wall segments of the same length (Figure 4B includes wall segments of the same length.  Paragraph [0056] teaches wall segments are defined by three non-traversable cells.).  

Re claim 6.  In which the set of landmark features includes differently oriented straight wall segments (Figure 4B).  

Re claim 7.  In which the set of landmark features includes perpendicularly oriented straight wall segments (Figure 4B and paragraph [0064]).  

Re claim 8.  Wherein the localization of the robot using a landmark feature includes localization using the landmark feature being a straight wall segment (paragraph [0073]).

Re claim 9.  Wherein the localization is by wall following a straight wall segment landmark feature without requiring using a stored pose of the robot associated with the straight wall segment landmark feature (paragraph [0075]).

Re claim 17.  Wherein the controller is configured to, in response to one or more criteria including the uncertainty exceeding an adaptive first threshold (paragraph [0067]): 
determine what adjacency derived landmark features are accessible from a then-current robot pose P (paragraphs [0068-0069]); and 
sort the one or more landmark features according to a quality metric (paragraph [0073]).

Re claim 18.  Wherein the quality metric for a landmark feature includes at least one of the following factors: 57Client Ref. No. DP217US01 Docket No. 5329.232US1 
an estimated uncertainty correction that would result from a successful non-dock localization (paragraph [0073], relative uncertainty of the robot in a given direction); 
a path distance to the landmark feature with respect to the current pose P of the robot (paragraph [0073], distance between the current estimated location of the robot and the location of the nearest landmarks); 
a length of the landmark feature; or 
an indication of previous failure associated with the landmark feature.

Re claim 20.  Wherein the controller is configured to: 
plan a path to a non-dock adjacency-derived straight wall segment landmark feature to an estimated starting location for engaging the straight wall segment landmark and substantially maximizing wall-following length during a wall-following that is restricted to a designated lateral side of the robot (paragraphs [0056 and 0069-0072 and 0075]).

Re claim 22.  Wherein the localization is a non-dock localization that uses at least two adjacency-derived landmark features (paragraph [0079]).  

Re claim 23.  Wherein the at least two adjacency-derived landmark features include a first landmark feature selected to reduce a largest directional component of the uncertainty (paragraphs [0073 and 0079]). 

Re claim 24.  A method of operating a mobile cleaning robot (paragraph [0011]), the method comprising: 
moving the robot about a base surface of an environment, the moving including controlling and using a drive system of the robot (drive system 160, Figure 1C).
monitoring movement of the robot using at least one of odometry or inertial motion sensor data (odometry, accelerometers, gyroscopes, paragraph [0010]); 
receiving adjacency sensor data indicating an obstacle in the environment being adjacent to or in contact with the mobile cleaning robot for use as an adjacency-derived landmark feature in a set of landmark features that allows inclusion of non-unique landmark features (paragraph [0058]: templates of non-unique landmark features are used to identify landmarks.  Paragraph [0062]: using a bumper 115 to detect and follow a wall, and to generate a signature landmark corresponding to the data collected as the robot follows the wall.); and 
track uncertainty in at least one of a location or pose of the robot (paragraphs [0024, 0049]); and 
in response to at least criterion applied to the uncertainty, triggering localization of the robot using a landmark feature in the set of landmark features that allows inclusion of non-unique landmark features (paragraphs [0068-0072]: when the pose uncertainty of the robot increases above a threshold, implement a re-localization behavior in which the robot travels to a stored landmark and senses a bump event, which is used to adjust the pose of the robot to re-localize the robot.).

Re claim 25.  In which the set of landmark feature includes at least two non-unique landmark features (Figure 4B and paragraph [0058]: plural outside corners).  

Re claim 26. In which the set of landmark features includes straight wall segments (paragraph [0058]).  

Re claim 27. In which the set of landmark features consists of straight wall segments (paragraph [0056]: “The three NON-TRAVERSABLE cells 422 can be the X-axis path 426c. The cells marked by S3 correspond to the beginning of the paths adjacent to the landmarks of the room 300 that are parallel to the X-axis. The three NON-TRAVERSABLE cells 422 can be the Y-axis path 426d. The cells marked by S4 correspond to the beginning of the paths adjacent to the landmarks of the room 300 that are parallel to the Y-axis. Although the signatures have been described to include three NON-TRAVERSABLE cells, in some implementations, the signatures can include fewer or more NON-TRAVERSABLE cells.”  Fewer than three non-traversable cells can only define points or walls, but not corners which require 3 cells to be defined.).

Re claim 28.  In which the set of landmark features allows inclusion of non-unique landmark features being straight wall segments of the same length (Figure 4B includes wall segments of the same length.  Paragraph [0056] teaches wall segments are defined by three non-traversable cells.).  

Re claim 29. In which the set of landmark features includes differently oriented straight wall segments (Figure 4B).  

Re claim 30. Wherein the localization of the robot using a landmark feature includes localization using the landmark feature being a straight wall segment without requiring using a stored pose of the robot associated with the straight wall segment landmark feature (paragraph [0075]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Vicenti (US Publication No. 2016/0271795) as applied to claim 18 above, and further in view of Examiner’s Official Notice.
The teachings of Vicenti have been discussed above.  Vicenti fails to specifically teach: (re claim 19) wherein at least two or more of the factors are weighted and included.
Vicenti teaches, at paragraph [0073], considering a number of factors, including those of claim 18, when determining which landmark to use for re-localization. 
The Examiner is taking Official Notice that when a plurality of factors are considered, it is well known to weigh them according to the relative importance of each factor so as to obtain a useful output reflective of the relative importance of each factor.  
In view of Examiner’s Official Notice, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Vicenti, (re claim 19) wherein at least two or more of the factors are weighted and included; since Vicenti teaches considering a number of factors, including those of claim 18, when determining which landmark to use for re-localization; and it is well known to weigh such factors according to the relative importance of each factor so as to obtain a useful output reflective of the relative importance of each factor.  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Vicenti (US Publication No. 2016/0271795) as applied to claim 20 above, and further in view of Afrouzi et al. (US Patent No. 11,274,929).
The teachings of Vicenti have been discussed above.  Vicenti further teaches:
Re claim 21.  Wherein the controller is configured to engage the straight wall segment landmark by forward motion of the robot (paragraph [0075]).

Vicenti fails to specifically teach: (re claim 21) wherein the controller is configured to restricting turning to a selected one of clockwise direction or a counterclockwise direction.
Afrouzi teaches, at column 14, lines 34-35, some robots may only turn clockwise while some may turn counterclockwise.  
In view of Afrouzi’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the robot as taught by Vicenti, (re claim 21) wherein the controller is configured to restricting turning to a selected one of clockwise direction or a counterclockwise direction; since Afrouzi teaches some robots may only turn clockwise while some may turn counterclockwise.  This known method of operating such cleaning robots would provide the predictable result of producing a robot which only turns in one direction.  

Allowable Subject Matter
Claims 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/           Primary Examiner, Art Unit 3664